United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, MARTIN LUTHER
KING STATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2124
Issued: March 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal from a July 3, 2006 merit decision
of the Office of Workers’ Compensation Programs denying her claim for compensation for
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that she was disabled from December 1,
2005 through January 20, 2006 due to her December 14, 2001 employment injury.
FACTUAL HISTORY
On December 14, 2001 appellant, then a 45-year-old city carrier, filed a claim for an
injury occurring on that date when she fell down steps while picking up mail. The Office
accepted her claim for right knee and leg sprain, lumbar strain, left shoulder and upper arm strain
and bilateral osteoarthritis of the lower leg. Appellant stopped work on December 14, 2001 and
returned to work for four hours per day on April 22, 2002 and to her regular full-time

employment on May 6, 2002. She sustained intermittent disability from work due to her
employment injury.1 The Office placed her on the periodic rolls beginning February 24, 2004.
On November 10, 2004 Dr. Howard Z. Finkel, a Board-certified orthopedic surgeon,
performed partial medial and lateral meniscectomies of the right and left knee. Appellant
resumed part-time limited-duty employment on February 15, 2005 and full-time limited-duty
employment on March 3, 2005. By decision dated June 30, 2005, the Office reduced appellant’s
compensation to zero based on its finding that her actual earnings as a carrier effective
February 15, 2005 fairly and reasonably represented her wage-earning capacity.
In a form report dated December 9, 2005, Dr. Finkel diagnosed a torn left medial
meniscus and checked “yes” that the condition was causally related to the employment activity
of appellant falling on concrete steps. He found that she was totally disabled from December 1
to 3, 2005 and partially disabled from December 7 to 8, 2005. Dr. Finkel described appellant’s
work restrictions in a December 9, 2005 duty status form report. He indicated that she could
resume work with restrictions on December 9, 2005. In a narrative report of the same date,
Dr. Finkel described appellant’s complaints of severe left knee pain beginning December 1, 2005
and her treatment for the pain in the emergency room. He listed findings of good movement, no
swelling and “some grinding behind the patella and some soreness medically.” Dr. Finkel
diagnosed a symptom flare-up and found that she should work limited-duty employment
temporarily.
On January 20, 2006 Dr. Finkel listed findings of arthritic changes and indicated that
appellant should continue on her “present duty status.” In a form report dated January 24, 2006,
he diagnosed a left knee medial meniscus tear, checked “yes” that the condition was due to an
employment activity and found that she was able to resume light work on December 12, 2005.
Dr. Finkel indicated that appellant should continue “light-duty work.”
On May 22, 2006 appellant filed a claim for compensation on account of disability (Form
CA-7) requesting compensation from December 1, 2005 to January 20, 2006. On time analysis
forms covering this period she indicated that the employing establishment did not have work
available for her on those dates. The time analysis forms were signed by an employing
establishment official.
The employing establishment notified the Office on May 30, 2006 that appellant had
requested leave for the dates in question. On June 7, 2006 the employing establishment asserted
that appellant was working limited duty but refused to go to another work area. The employing
establishment instructed her to go home if she did not work in accordance with the job offer.
In a statement received by the Office on June 16, 2006, appellant related that
management ordered her to stop work from December 4, 2005 to January 20, 2006 because she

1

In a decision dated May 6, 2004, the Office denied appellant’s claim for compensation on or after February 24,
2002 on the grounds that the evidence did not establish that the disability was due to her accepted employment
injury. Appellant requested an oral hearing but subsequently withdrew her request after the Office placed her on the
periodic rolls beginning February 24, 2004.

2

could not carry and deliver mail.
employment during this period.

She alleged that Dr. Finkel placed her on limited-duty

By decision dated July 3, 2006, the Office denied appellant’s claim for compensation
from December 1, 2005 through January 20, 2006. The Office found that the medical evidence
was insufficient to show that appellant was “totally disabled during the entire period claimed due
to the work[-]related injury.”
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act2 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.3 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.4 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.5 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.6
ANALYSIS
The Office accepted that appellant sustained a sprain of the right knee, right leg, left
shoulder and left upper arm, lumbar strain and bilateral osteoarthritis of the lower leg due to a
December 14, 2001 employment injury. On November 10, 2004 she underwent partial medial
and lateral meniscectomies of both knees. Appellant resumed full-time limited-duty employment
on March 3, 2005. In a June 30, 2005 decision, the Office changed her compensation to zero
based on its finding that her actual earnings as a carrier fairly and reasonably represented her
wage-earning capacity.
On May 22, 2006 appellant filed a claim for compensation for disability from
December 1, 2005 to January 20, 2006. She alleged that she was partially disabled from
employment during this period and unable to work because the employing establishment did not
have work available within her restrictions. In a decision dated July 3, 2006, the Office denied
appellant’s claim for compensation from December 1, 2005 through January 20, 2006 based on

2

5 U.S.C. §§ 8101-8193.

3

Sean O’Connell, 56 ECAB ___ (Docket No. 04-1746, issued December 20, 2004).

4

Paul E. Thams, 56 ECAB ___ (Docket No. 04-1019, issued April 26, 2005).

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

its finding that the medical evidence did not show that she was totally disabled from
employment.7
The Board finds that the Office did not properly adjudicate the issue presented. Office
regulations provide that compensation for wage loss due to disability is available for any period
during which an employees’ work-related medical condition prevents him or her from earning
the wages earned before the work-related injury.8 The disability may be partial or total.9 The
Office denied appellant’s claim after finding that the medical evidence did not show that she was
totally disabled from employment for the period in question. The Office, however, did not
determine whether the medical evidence established that she was partially disabled due to her
employment injury such that she was unable to perform her position as carrier. The case,
therefore, will be remanded to the Office for an appropriate decision on this issue. If the Office
finds that the medical evidence established that she was partially disabled during the period in
question, it should consider the relevant factual evidence and make a determination regarding
whether the employing establishment provided her with work within her restrictions from
December 1, 2005 through January 20, 2006.
CONCLUSION
The Board finds that the case is not in posture for decision as the Office did not make
proper findings with respect to appellant’s claim for compensation from December 1, 2005
through January 20, 2006.

7

Appellant has filed a claim for compensation for a limited time period from December 1, 2005 through
January 20, 2006. The Board notes that the Office can accept a limited period of employment-related disability
without a formal modification of the wage-earning capacity determination. See Sharon C. Clement, 55 ECAB
552 (2004).
8

Judith A. Cardiddo, 55 ECAB 348 (2004)

9

Hubert Jones, Jr., 57 ECAB ___ (Docket No. 05-603, issued March 10, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2006 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: March 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

